DETAILED ACTION
The instant action is in response to application January 11, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement filed 11 January 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The abstract is objected to for the following informalities; Legal terms and phrases should not be in the abstract.  Please revise such that the word comprising and other legal terms are not present.
The specification is objected to for the following informalities:
¶4 “capacitor savings” needs further specification.  It is presumed applicant meant smaller Farads here, but materials, volume, and other factors may be present as well.  Please clarify this.
¶5 “Another approach is to apply complex nonlinear control methods like time optimal control, which are originally designed for systems with no AVP and no movement of the target voltage based on the load current, on systems with load line.” Appears to rmean: “Another approach applies complex nonlinear control methods like time optimal control, which were originally designed for systems without AVP and systems with load line had no movement of the target voltage based on the load current.
¶6 “This approach however may cause ring back (non-uniform voltage shape) and none have optimal transient response in the systems with AVP.” Apperas to mean: This approach may cause ring back (non-uniform voltage shape) and the prior art lacks optimal transient response in the systems with AVP”.
In this particular case, it might be worthwhile to reduce the frequency of the verb “to be” and its conjugations (am are is was were be being been”) in order to increase clarity of the specification.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, applicant claims “an output voltage” twice.  It is unclear if applicant meant to refer to a different output voltage or the same one.  For the purposes of examination, it will be assumed, that each limitation refers to the same output voltage. 
As to claims 2-5, “the signal” has improper antecedent basis.  It is unclear if the signal refers to a prior limitation (the output voltage, or referring to a high side switch signal) or if it refers to a new signal.  For the purposes of examination, it will be assumed “the signal” refers to a signal representing the output voltage.
Claims 2-5 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Liu (US 20170288539).
As to claim 1,  Liu discloses A method comprising: discharging a capacitor (item 401, unlabeled capacitor next to Vout) to a point where ring back in an output voltage across the capacitor is eliminated (¶54 the ring-back issue is eliminated, which ensures the system stability.”) in response a transient (¶54 “transient state”) event to high side (4011) and low side switching devices  (401, unlabeled switch) conductively coupled to an inductor (401, unlabeled inductor) and the capacitor (item 401, unlabeled capacitor next to Vout) before turning on the high side switch and varying an output voltage with a change in a load current (the delay causes the load current and output voltage to decrease).

As to claim 3, Liu discloses wherein the signal is configured to control the operation of a Proportional-Integral-Derivative (PID) (it acts as an input, which causes the PI controller to function).
As to claim 4, Liu discloses wherein the signal is configured to control the operation of the PWM (after the PI circuit, it feeds the PWM logic circuit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20170288539) in view of Chapuis (US 2008/0042632).
As to claim 5,  Liu discloses wherein the signal is configured to control the operation of a converter.  He does not explicitly teach wherein the signal is configured to control the operation of a supervisor.
Chapuis teaches wherein the signal is configured to control the operation of a supervisor (¶44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu to add a supervisor circuit as disclosed in Chapuis to provide overvoltage protection.  
	
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/PETER M NOVAK/Primary Examiner, Art Unit 2839